Proceeding initiated in this court pursuant to section 298 of the Executive Law to review a determination of the State Division of Human Rights, dated March 29,1984, which dismissed petitioner’s complaint of an unlawful discriminatory practice based on race.
The facts underlying this proceeding are more fully set forth in a previous decision of this court (Matter of Petties v New York State Dept, of Mental Retardation & Developmental Disabilities, 93 AD2d 960). It is sufficient to note that petitioner was discharged from his position as Chief of Child, Adolescent and Young Adult Habilitation Services at the Broome Developmental Center because of misconduct in sexually harassing certain women employees. In response, petitioner commenced a CPLR *740article 78 proceeding to challenge his dismissal and filed a human rights complaint alleging racial discrimination. Eventually, this court dismissed the petition in the CPLR article 78 proceeding and confirmed the determination dismissing petitioner (id.), while the State Division of Human Rights dismissed the human rights complaint. This proceeding has been initiated to challenge the determination of the division (see L 1984, ch 83, §3).
Inasmuch as it was determined in the appeal by petitioner previously before us that petitioner was discharged for sexual harassment and it is evident that the elements of collateral estoppel have been satisfied (see, e.g., Ryan v New York Tel. Co., 62 NY2d 494, 500-501; Gramatan Home Investors Corp. v Lopez, 46 NY2d 481, 485), the instant petition must be dismissed. Even if we were to address the merits of this matter, our review of the record reveals that the determination of the division is not irrational and, therefore, the dismissal of the complaint upon the finding of no probable cause must be confirmed (see, e.g., Matter of Miller v General Elec. Co., 102 AD2d 966; Matter of Campchero v General Elec. Broadcasting, 88 AD2d 747, 747-748).
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Main, Weiss and Mikoll, JJ., concur.